Title: To George Washington from Bartholomew Dandridge, 5 November 1782
From: Dandridge, Bartholomew
To: Washington, George


                  
                     Dear Sir
                     Virginia Nov. 5th 1782.
                  
                  I was in hopes long before this to have been able to have given you some account of my Progress in the Administration of Mr Custis’s Estate, but such is the villany and cunning of Posey, and the situation of our Country that I have as yet been able to do hardly any thing in it, I soon began to suspect the dishonesty of Posey, and every enquiry that I have been able to make confirms me in it, but considering how much Mr Custis had been in his power I thought it best to pursue the mildest methods with him in the first place, in hopes of making some material discoveries before he was on his guard, but his design being to turn every part of the Estate he possibly could into Money he steadily pursued it, and in such a manner as renders it difficult to detect him, he was sensible at the same time of the advantage he had from the unlimited confidence placed in him by Mr Custis & from Mr Custis’s keeping no Accounts of his transactions. I have therefore been able to get but little out of him, and have been left to pick up Evidence of his conduct as I could accidentally find it, ’til I had done this I could not positively charge him with his Crimes, and when I was at last compelled to it, instead of giving me the least Satisfaction he put on the open hardy villain & left me to get that satisfaction at Law, that the tedious & uncertain administration of Justice in our Courts affords, and under the difficulty of finding Evidence of his criminal conduct which he had used the greatest art to cover & conceal, I believe I shall be able to prove that he has disposed of at least 24 Negroes several Horses & a number of Cattle without Mr Custis’s consent or knowledge and without intending to render any Account of the Produce of them, besides this he has generally had the Crops, and I suppose many other Things that I shall never be able to discover, and while he stays on the Estate what little is made will of course be wasted & converted to his own use, I doubt not but you will agree with me that he ought to be removed & had the Estate been mine or yours no doubt but this would have been done some time ago, but situated as it was it was not so easy a Matter, Mr Custis’s conduct towards him had established his credit & reputation with many, had given him the appearance of a Fortune at least, had made him a Delegate & a Justice of the Peace, and besides all this he had entered into a solemn contract with him that he should continue three years on the Estate, & had after that, given him a general Power of Attorney to transact all his Affairs, thus circumstanced I was advised to take time & obtain some legal sanction for his removal rather than to attempt it by force & thereby subject myself to an additional Law Suit, the Estate has suffered a little by this, but nothing to what it had done before, and his conduct in the mean time has furnished additional & more recent causes for removing him.  I read your Letter to him by my Sister & having no objection to it’s being sent to him it was done accordingly but I do not discover any effect it had upon him.  The only legal method of removing him that upon the best advice I could discover was by being appointed Guardian to Mr Custis’s Son and then applying for a Court of Chancery, the first I got done as soon as the General Court sat in the last month, and intended to apply to the Court of Chancery which is now sitting for the removal of Posey.  this has at last alarmed him & induced him to comply with an offer I have always made him to submit his Accots & his conduct as Manager to the settlement & determination of Arbitrators, I thought this was as well as to go thro’ a Law Suit with him and might end the matter sooner, and yesterday we entered into Bonds for the purpose, So that I have now some prospect of bringing Matters to a conclusion with him, but I have no doubt but he will still evade it if possible.
                  I can say nothing to the Accounts you sent me but that I have no doubt of their being right—whether Mr Custis has any charge against you or not I cannot determine until I again look over his Papers at Abingdon which I hope to be able to do sometime this Winter.  I mentioned the valuation of the Stock to Col. Bassett but cannot discover from him that the Matter can be settled in any other manner than it stands, as you were acquainted with Mr Custis’s Objections I leave it to you to give them the weight you think they deserve if any.  I am not certain what the difference of Exchange at present is nor do I suppose it necessary to determine it unless the Estate was in a condition to make you a payment, which is not the case at present & I do not know when it will be, the Profits of it are nothing, and every Application I have made to the Debtors to the Estate has hitherto been fruitless, some indeed have promised to pay but I am afraid they cannot be depended on.  The Estate at the same time he’s exposed to Mr Beall’s demand of Seventy eight thousand weight of James River Tobacco which I have no present means of paying, and to several other Debts which I hope may be satisfied out of the sale of Horses by Mr Lund Washington last spring, Mr Beall is not yet very importunate but I must endeavor to satisfie him by the first means in my power, not only because the Estate lies at his mercy but the Tobacco will probably rise in value.  The sale of the two Shed Horses is the most probable means of raising this Tobacco if I could meet with a Purchaser but I am afraid there will be some difficulty in doing this, Mr Lund Washington lately wrote to me making me an offer of the full value of these Horses in payment of Mr Custis’s Debt to you, which I would gladly embrace if I could find means of satisfying Beall without them, but until I can do this I thot it unsafe to part with the Horses.  Mr Posey has so reduced the Stocks that nothing can be raised from them, and the other part of the personal Estate Mrs Custis cannot do without, so that if you exact your Debt at present, it cannot be raised without the sale of Negroes, which I hope you will not find it necessary to insist upon, & I am afraid I could hardly justifie.  Your demand against Mr Custis’s Estate is in the same situation with his Demands against several others (at least great part of it) I must therefore endeavour to make the Debts due answer to pay yours, this I will do in any manner you require that is in my power.  & I wish it may be agreable to you to impower Mr Lund Washington to settle with me your demand against Mr Custis’s Estate, and receive Bonds due in discharge of it, whenever any Profits arise from Mr Custis’s Estate you may depend they shall be punctually applied to the discharge of such part of your demand against Mr Custis’s Estate as has accrued since his death or may hereafter accrue.
                  Altho I have taken upon me from necessity the Guardianship of Mr Custis’s Son yet I am still conscious of my unfitness for the Office, and depend upon resigning it to you whenever you return in Peace, or to some more proper Person than myself as soon as one can be had.
                  We have had a remarkable dry Summer & our Family have been sickly this Fall, but at present we have seasonable, good Weather and are pretty well restored to Health, My Mother is in good health at present and with your other Friends join me in our best Respects & best Wishes for you.  I am, with the highest Respect & Esteem Dear Sir Your most obedient & Affectionate Servant
                  
                     B. Dandridge
                     
                  
               